 

Exhibit 10.11

 

Summary of Horace Mann Educators Corporation Non-Employee Director Compensation

 

Compensation Element Non-Employee Director Compensation     Board Chairman
Annual Retainer $100,000

Board Member Annual Retainer (other

than Board Chairman)

 

$50,000

Committee Chairman Annual Retainer

$30,000 Audit Committee

$20,000 Compensation Committee

$15,000 Customer Experience Committee

$10,000 all other Committees

Committee Member Annual Retainer

(other than Committee Chairman)

$10,000 Audit Committee

$ 7,500 all other Committees

Share-based Compensation

Fair value on the date of the respective awards is used to determine the number
of Restricted Stock Units (“RSUs”) awarded.

An annual award of $80,000 in RSUs following the Annual Shareholder Meeting.
$80,000 in RSUs if joining the Board within 6 months after the prior Annual
Shareholder Meeting, $40,000 in RSUs if joining more than 6 months after the
prior Annual Shareholder Meeting but before the next Annual Shareholder Meeting.

All awards have a 1 year vesting period.

Basic Group Term Life Insurance Premium for $10,000 face amount Business Travel
Accident Insurance Premium for $100,000 coverage

 

Annual retainer fees are paid following the Annual Shareholder Meeting each
year. The annual retainer fees are prorated to the extent that a non-employee
Director joins the Board after the Annual Shareholder Meeting.

 

Last revision date: May 22, 2013

 

 

